EX‑35.21 (logo) PACIFIC LIFE Annual Statement as to Compliance Houston Galleria Mall Trust 2015-HGLR, Commercial Mortgage Pass-Through Certificates Series 2015-HGLR We, the undersigned officers, on behalf of Pacific Life Insurance Company, as Special Servicer (the "Certifying Servicer"), certify to J.P. Morgan Chase Commercial Mortgage Securities Corp. and its officers, directors and affiliates, and with the knowledge and intent that they will rely upon this certification, that: We have reviewed the Certifying Servicer's activities for the year ended December 31, 2016 (the "Reporting Period") and the Certifying Servicer's performance under the Trust and Servicing Agreement, dated as of March 30, 2015 (the "Agreement"); and To the best of our knowledge, based on such review, the Certifying Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Date: March 3, 2017 PACIFIC LIFE INSURANCE COMPANY, as Special Servicer By: /s/ Michelle Stickles Name: Michelle Stickles Title: VP, Asset Management By: /s/ L. Lisa Fields Name: L. Lisa Fields Title: Assistant Secretary PACIFIC LIFE INSURANCE COMPANY 700 Newport Center Drive,
